MEMORANDUM AND ORDER
KNAPP, District Judge.
Plaintiff seeks to hold the defendant New York Telephone Company liable under 42 U.S.C. § 1983 for deprivation of First Amendment and due process rights in denying him a listing in the New York telephone directory under the heading *716“Montmartre Govt of”.1 Such a denial would be actionable under § 1983 only if defendant’s action could be characterized as that of the state. We find this state action requirement unsatisfied here. See Jackson v. Metropolitan Edison Co. (1974) 419 U.S. 345, 95 S.Ct. 449, 42 L.Ed.2d 477; Taylor v. Con Edison Co. (2d Cir. 1977) 552 F.2d 39. Since the § 1983 claim must be dismissed, an exercise of pendent jurisdiction over plaintiff’s defamation claim would be inappropriate.2 United Mine Workers v. Gibbs (1966) 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218, Kavit v. A. L. Stamm & Co. (2d Cir. 1974) 491 F.2d 1176. Defendant’s motion to dismiss the complaint is accordingly granted.
SO ORDERED.

. The disputed listing reads as follows:
Montmartre Govt Of— Chancery 310E70__________________861-1813
Residence Of The Ambassador 310E70 861-1813
Montmartre Consulate Geni 45E55 __ 751-2940
Commission To Internationalize' The Vactican City State 310E70 -- .
Montgolfier Brothers International' • Aerodrome Authority 310E70_______-861-1813
Montmartre War Crimes Commission 310E70______
Montmartre Military Mission To The Kurds310E70...................
Montmartre Military Mission - To The Royal Scottish Jacobite Govt 45 Moshier Greenwich Conn.......7. —.......—203 531-7734
Montmartre Military Mission To The Soviet Georgian Guerrillas 310E70 861-1813
Montmartre-U S Joint International Boundary & Water Comm 919 3Av 355-2300
National Theatre-Theatre Du Grand-Guignol De Paris 310E70 __
Office Of The Grand High Commissioner For Land Berlin 310E70 ______________—
Office Of The Grand High Commissioner For The Shanghai Concession 310E70 _____________ -861-1813
Peoples Liberation Army For St Pierre And Miquelon 310E70-----
Permanent Observer Mission Of . The Republic Of Montmartre To The U N 310E70______________
Semi-Official News Agency-O C I DL310E70 .--------------------


. Counsel for neither party has explored the possibility that jurisdiction over the defamation claim might be based on diversity between the New York defendant and plaintiff as ruler of the sovereign state of Montmartre.